Citation Nr: 0004098	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-000 53A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the claim of service connection for a right wrist 
disorder is well-grounded.  

2.  Whether the claim of service connection for a left wrist 
disorder is well-grounded.  

3.  Entitlement to service connection for a right wrist 
disorder.  

4.  Entitlement to service connection for a left wrist 
disorder.  

5.  Entitlement to a compensable rating for residuals of a 
gunshot wound to the left ear, consisting of a scar.  

6.  Entitlement to a compensable rating for residuals of a 
shell fragment wound to the right hand, consisting of one or 
more laceration scar(s).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1966, and from September 1968 to September 1971.  
The veteran was accorded a hearing before the undersigned 
member of the Board of Veterans' Appeals (Board) in 
Washington, D.C., in October 1999, and a transcript of the 
hearing is included in the record.  It is further noted that, 
at a prehearing conference prior to the Board hearing in 
October 1999, the veteran clarified his periods of service, 
and they are encompassed in service department Forms DD-214 
and reports from the National Personnel Records Center.  

The appeals as to the right and left wrist disorders arise 
from a July 1994 rating decision, in which the RO denied 
service connection for a bilateral wrist disorder.  Given 
that the veteran contends that he sustained injuries to both 
wrists on more than one occasion during service, and service 
connection is currently in effect for more than one 
disability of his right upper extremity (as set forth more 
fully below), the Board has reviewed his contentions on 
appeal as separate claims of service connection for right and 
left wrist disorders.  Also, as reflected on the title page 
of this decision, the issue involving service connection for 
a right wrist disorder now involves two issues, and the issue 
of service connection for a left wrist disorder now involves 
two issues.  The claims of service connection for a right 
wrist disorder and a left wrist disorder are addressed in a 
remand at the end of this decision.  The appeal as to a 
compensable rating for residuals of a gunshot wound to the 
left ear, consisting of a scar, arises from a July 1994 
rating decision, which denied a compensable rating for 
residuals of a gunshot wound to the left ear.  

Prior to the Board hearing in October 1999, the undersigned 
member of the Board did not have sufficient opportunity to 
review the claims folder and was, therefore, uncertain as to 
whether procedural development for all of the issues said to 
be on appeal had been accomplished.  As such, the issue of 
entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the right hand involving the 
right thumb was said to be on appeal.  However, following 
careful review of the claims folder, the Board notes that, 
the RO awarded service connection and assigned a 
noncompensable rating for residuals of a shell fragment wound 
of the right hand in a May 1972 rating decision.  In a July 
1994 rating decision, the RO, among other things, considered 
and denied separate claims for service connection for a right 
thumb disorder and for a compensable rating for residuals of 
a shell fragment wound of the right hand.  In a notice of 
disagreement (NOD) dated in September 1994, the veteran 
expressed his disagreement with denials of the separate 
claims for service connection for a right thumb disorder, and 
for an increased (compensable) rating for residuals of a 
shell fragment wound of the right hand.  The RO listed the 
two claims separately in a statement of the case (SOC) issued 
in January 1995.  The veteran referred to the two claims 
separately in a VA Form 9 filed in January 1995.  

In a June 1999 rating decision, the RO awarded service 
connection and assigned a 10 percent rating for degenerative 
joint disease of the right thumb at the metacarpophalangeal 
joint.  This was a complete grant of the benefit sought on 
appeal in the claim for service connection for a right thumb 
disorder.  Thereafter, in a June 1999 letter to the veteran, 
the RO asked if he desired to file an appeal as to the 10 
percent rating assigned for degenerative joint disease of the 
right thumb at the metacarpophalangeal joint.  In a July 1999 
statement, the veteran replied that he was asserting claims 
for an increased rating for the service-connected right thumb 
disorder and for a temporary total rating based on 
hospitalization and surgery in connection with surgery on his 
right thumb performed in June 1999.  As a claim for an 
increased rating for the veteran's service-connected right 
thumb disorder has been filed, but has not yet been 
adjudicated by the RO, this claim and the claim for a 
temporary total rating based on hospitalization and surgery 
in connection with surgery on his right thumb are referred to 
the RO for appropriate action.  A noncompensable rating is 
currently in effect for residuals of a shell fragment wound 
of the right hand, and the appeal as to this issue arises out 
of the above referenced July 1994 rating decision denying a 
compensable rating.  The evidence which is currently of 
record suggests that the residuals consist of one or more 
laceration scar(s) on the veteran's right hand.  The issue 
has been characterized as shown on the title page to 
distinguish this disorder from other disorders of the 
veteran's right upper extremity, and is addressed in a remand 
at the end of this decision.  

Additionally, the Board notes that, at the hearing before the 
undersigned member of the Board in October 1999, the veteran 
indicated that he is currently known by a name different from 
that name listed in his service records.  The title page 
lists both of the names by which he has been known.  


FINDINGS OF FACT

1.  The claim of service connection for a right wrist 
disorder is plausible.  

2.  The claim of service connection for a left wrist disorder 
is plausible.  

3.  The veteran's service-connected residuals of a gunshot 
wound to the left ear consist of a scar on his ear which is 
tender to touch.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a right wrist 
disorder is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for a left wrist 
disorder is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  A 10 percent rating is warranted for the veteran's 
service-connected residuals of a gunshot wound to the left 
ear, consisting of a scar on the left ear.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7804 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records does not disclose any 
complaint, diagnosis, or treatment for injuries to the 
veteran's wrists.  A March 1969 medical note reported that 
the veteran's left ear had been hit by a ricocheting bullet, 
resulting in a laceration of the outer edge of the ear 
measuring one inch long and one-half inch deep.  The 
laceration required six sutures, a bandage was applied, and a 
tetanus inoculation was administered.  

On initial VA examination of the veteran after separation 
from service, in May 1972, at the VA outpatient clinic in 
Harrisburg, Pennsylvania (Harrisburg VAOPC), there were no 
complaints referable to the wrists or the left ear.  

On VA orthopedic examination in July 1994, the veteran gave a 
history of bruising his wrist joints with a pushing injury 
following a helicopter crash in service in 1970.  He 
indicated that he had had minor tenderness and difficulty in 
movement of the wrists since service.  In 1990, he began 
noticing numbness and tingling at the tips of his fingers, 
mostly the first three fingers of both hands.  A nerve 
conduction study in both hands in August 1993 found evidence 
of mild carpal tunnel entrapment lesions in both hands, 
mostly on the right side, and also right ulnar sensory 
involvement.  There was no apparent deformity, but minor 
tenderness was noted over the middle of the dorsal wrist 
joints bilaterally.  The examiner's assessments included 
history of residuals of bruise injury to both wrist joints, 
traumatic degenerative joint disease, and evidence of carpal 
tunnel syndrome on the right and mild carpal tunnel syndrome 
on the left.  

On a VA x-ray study of the veteran's wrists and right hand in 
July 1994, the examiner described minimal spurring along the 
radial aspect of the navicular bone, with no evidence of 
fracture or dislocation.  Early degenerative changes were 
seen at the base of the first metacarpals.  There was no 
evidence of subchondral cyst formation or chondrocalcinosis.  
The trabeculae and cortical margins were otherwise intact, 
and the overlying soft tissues remained normal.  The 
examiner's impressions included mild degenerative 
osteoarthritis of both wrists.  

On July 1994 VA dermatological examination, the veteran gave 
a history of a bullet wound creasing his left ear.  He had an 
unobtrusive, asymptomatic scar.  On clinical evaluation, the 
examiner commented that, as to all of the veteran's scars, 
including the scar on his left ear, the scars were 
unobtrusive and were of no cosmetic concern, but they were 
somewhat sensitive at times.  

The veteran subsequently submitted a copy of a citation for 
his receipt of the Bronze Star Medal for heroism.  The 
citation indicated that, while the veteran was flying as a 
scout observer in a light observation helicopter, and he was 
leaning from his seat to search for enemy soldiers, his 
aircraft came under a heavy barrage of enemy machine gun 
fire.  After inspecting damage to the aircraft, he 
volunteered to fly back into the area to mark the enemy's 
position with smoke.  His aircraft again came under intense 
enemy fire, sustained several hits and crashed.  The 
helicopter exploded on impact, severely wounding the veteran.  
He was able to crawl from the burning helicopter, and helped 
his wounded pilot to safety, evading the enemy until they 
were rescued.  In a handwritten note attached to the copy of 
the citation, the veteran explained that he sustained 
injuries, including wrist injuries, during this episode.  He 
added that two of his fellow soldiers who were directly 
involved in this incident would be providing additional 
information in support of his claims.  

In a September 1994 sworn statement, [redacted] indicated 
that he had been aboard a helicopter which rescued survivors 
of a helicopter crash.  The two men rescued were the veteran 
and a man identified as "Captain [redacted]".  Mr. [redacted] 
recalled that Capt. [redacted] and the veteran had multiple 
wounds and lacerations on their faces when they were rescued.  

In an October 1994 sworn statement, [redacted] recalled two 
different occasions when the veteran was in a helicopter 
which was shot down.  On the first occasion, the veteran was 
flying with Capt. [redacted].  Both men were injured in the 
crash of their helicopter and Capt. [redacted] was unable to 
get out of the downed aircraft until the veteran returned to 
assist him in running, walking, and crawling together under 
enemy fire to board a rescue helicopter.  Mr. [redacted] 
remembered that the veteran was hospitalized for an extended 
period in connection with this incident.  On a second 
occasion, the veteran and his helicopter were struck by enemy 
fire at the same time.  The pilot was able to land the 
helicopter in a clear landing zone and the men were picked up 
quickly thereafter.  

On March 1999 VA orthopedic examination, the veteran gave a 
history of injuries sustained in four helicopter crashes in 
service.  He was wearing a spica splint on his right thumb, 
and his right thumb and wrist, together with most of his 
right hand, were densely bandaged.  The examiner noted that, 
as a result of the bandage worn by the veteran, he had little 
or no movement of his right hand or thumb.  The veteran 
complained of dull, aching pain in his wrists, which he 
indicated had begun when he was injured in service.  He 
reported occasionally wrapping his wrists, but he had not had 
other medical treatment.  He indicated that, on one occasion 
in service, he injured his hands when he was thrown up 
against a tree with his hands outstretched.  The veteran 
explained that the wrapping around his right wrist, hand and 
thumb were scheduled to be removed in another week.  The 
examiner noted that range of motion of the veteran's right 
wrist could not be evaluated because his thumb, hand and 
wrist were bandaged.  He had pain-free left wrist flexion 
from zero to 65 degrees, extension from zero to 70 degrees, 
radial deviation from zero to 20 degrees, and ulnar deviation 
from zero to 40 degrees.  X-rays studies of the wrists were 
unremarkable.  The examiner's impressions included complaints 
of pain in both wrists.  The right wrist could not be 
examined.  The range of motion of the left wrist was 
essentially within normal limits, with no erythema or warmth 
noted, and the left wrist examination was normal.  

A March 1999 VA x-ray study of the veteran's wrists showed 
two millimeters of minus variance bilaterally.  There were no 
obvious fractures or dislocations.  The scapho-lunate 
distance was normal bilaterally, and there was normal 
alignment of the carpal bones.  Very mild osteoporosis was 
noted.  The examiner's impression was essentially 
unremarkable radiographs of both wrists.  

A March 1999 record of treatment for what is listed as 
"sprain and strain of the metac" was submitted from a 
physician identified as "Dr. Kalenak".  The veteran 
asserted in a March 1999 statement that the foregoing report 
from Dr. Kalenak showed that he was being treated for wrist 
disorders which the veteran contended began in service and 
were increasing in severity.  

A copy of a January 1970 telegram from the Secretary of the 
Army to the veteran's mother was thereafter associated with 
the claims folder.  The telegram indicated that the veteran 
was wounded in January 1970 while serving as an observer on a 
military aircraft which was fired upon by the enemy.  The 
aircraft crashed and burned, and the telegram noted specific 
wounds sustained by the veteran which are not at issue in 
this appeal.  

A medical examination report from R.J. Maurer, M.D., and 
dated April 1999, shows that the veteran sustained a 
hyperextension twisting injury to his right thumb while at 
work in December 1998.  He had additional pain and swelling 
and was evaluated by Dr. Kalenak.  Dr. Maurer reported that, 
according to a note from Dr. Kalenak, the veteran had a 
closed reduction and subsequently underwent open ligament 
repair in January 1999 by Dr. Kalenak and a physician 
identified as "Dr. Kanda".  The veteran complained of 
stiffness and pain over the entire right thumb and to the 
right wrist.  He also reported numerous previous injuries to 
the upper extremity, and most notably the right wrist.  The 
veteran stated that he had shrapnel injuries in the late 
1960s and 1970s from gunshot wounds in Southeast Asia, but he 
also indicated that he had full function of his right hand 
prior to the December 1998 injury.  Dr. Maurer reported that 
the veteran had a positive nerve compression test at the 
right wrist and crepitus with the carpal metacarpal grind 
test.  There were no signs of volar or dorsal stenosing 
tenosynovitis at the wrist.  Dr. Maurer's impression was 
arthrofibrosis.  Additional records of medical treatment of 
the veteran by Dr. Maurer, and dating from May to June 1999, 
indicate that the veteran injured his right upper extremity 
in a non-work related injury just prior to May 1999.  

An April 1999 x-ray study of the veteran's right wrist by 
Joseph Bellissimo, M.D. noted fullness in the soft tissues.  
There was no evidence of foreign body or soft tissue air.  
The bones were demineralized in the wrist and thumb.  There 
were degenerative changes in the wrist and the first 
metacarpophalangeal joint.  These appeared to be well-
aligned.  There were cystic changes present.  Dr. Bellissimo 
noted that he did not have previous examination reports for 
comparison.  His conclusions were osteopenia and degenerative 
changes in the right wrist.  

At the October 1999 hearing before the undersigned member of 
the Board in Washington, D.C., the veteran testified that he 
injured his wrists in two helicopter crashes during service 
in 1970.  He described the injury as a pushing injury, and 
said his wrists felt as though they had been jammed.  He 
reported that he received medical treatment at several VA 
medical facilities, including the Harrisburg VAOPC, in the 
early 1970s, after he had separated from service.  The 
veteran indicated that shell fragments passed through his 
right wrist joint, but were subsequently surgically removed.  
The left wrist sustained trauma, but was not fractured and 
there was no shell fragment injury to the left wrist.  The 
veteran testified that the scar on his left ear was tender to 
touch, and he characterized the pain as a throbbing 
sensation.  


Analysis

Whether the Claims of Service Connection for a Right Wrist
Disorder and Left Wrist Disorder are Well-Grounded

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).  In order 
for a claim for service connection to be well-grounded, there 
must be competent medical evidence of a current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 91995).  As this veteran is a combat veteran, 
having engaged in combat with the enemy in Vietnam, the 
provisions of 38 U.S.C.A. § 1154(b) and the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Kessel v. West, 13 Vet. App. 9 (1999), apply.  

There is medical evidence indicating that it is at least as 
likely as not that the veteran currently has arthritic 
changes in both wrists.  The first Caluza requirement to 
establish a well-grounded claim as to service connection for 
disorders of both wrists is met.  The veteran has reported 
sustaining combat related, very significant wrist injuries in 
service.  This evidence has not been rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
and Kessel, supra.  The second Caluza requirement to 
establish a well-grounded claim is met.  One form of 
arthritis, traumatic arthritis (see Diagnostic Code 5010 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4), 
follows injury and injury is necessary for its inception.  No 
physician has definitively classified the arthritis, to the 
extent it may be present in each wrist, as traumatic 
arthritis or degenerative arthritis; the latter condition 
being associated with the aging process.  Reasonable doubt 
being resolved in the veteran's favor, for purposes of a 
well-groundedness determination, the Board finds that the 
arthritis in each wrist is traumatic arthritis.  Inasmuch as 
the arthritis in each wrist may be related to the injuries 
reported in service, the Board finds that the third Caluza 
requirement to establish a well-grounded claim has been met, 
and the claims are well-grounded and should hereinafter be 
addressed on the merits.  


A Compensable Rating for Residuals of a Gunshot Wound
To the Left Ear, Consisting of a Scar

With regard to the claim for a compensable rating for 
residuals of a gunshot wound to the left ear, consisting of a 
scar, the Board finds that the claim is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The Court has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well-grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The Board notes that there are no contentions by the veteran 
or medical evidence indicating that the residuals of a 
gunshot wound to the left ear consist of disability in 
addition to the scar on the veteran's left ear.  The 
veteran's residuals of a gunshot wound to the left ear, 
consisting of a scar on the left ear, are currently rated 
under Diagnostic Code 7800, which governs ratings for 
disfiguring scars of the head, face, or neck.  Under 
Diagnostic Code 7800, a noncompensable rating is warranted 
for a slight scar of the head, face, or neck.  A 10 percent 
rating requires that such a scar be moderate and disfiguring.  
A 30 percent rating is warranted for a severe scar of the 
head, face, or neck, especially if the scar produces a marked 
and unsightly deformity of the eyelids, lips, or auricles.  
38 C.F.R. § 4.118, Code 7800 (1999).  

The VA dermatological examination of July 1994 contained 
findings that the veteran's scars are unobtrusive and of no 
cosmetic concern.  Therefore, the scar on the left ear cannot 
be considered disfiguring and a compensable rating is not 
warranted under Diagnostic Code 7800.  

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for superficial, poorly nourished scars with 
repeated ulceration.  38 C.F.R. § 4.118, Code 7803.  
Diagnostic Code 7804 provides that a 10 percent rating may be 
assigned for superficial scars which are tender and painful 
on objective demonstration.  (No rating in excess of 10 
percent is available under Diagnostic Code 7804.)  38 C.F.R. 
§ 4.118, Code 7804.  

The VA dermatological examination in July 1994 contained 
clinical findings that the veteran's scars generally, to 
include the scar on his left ear, were somewhat sensitive at 
times.  There is no evidence that the scar is poorly 
nourished, with repeated ulceration, so as to warrant a 10% 
rating under Diagnostic Code 7803.  The veteran testified in 
the hearing in October 1999, that the scar on his left ear 
was tender when touched.  Accordingly, the Board concludes 
that the evidence supports the grant of a 10 percent rating 
under Diagnostic Code 7804 for residuals of a gunshot wound 
to the left ear, consisting of a scar on the left ear.  


ORDER

The claim for service connection for a right wrist disorder 
is well-grounded, and to this extent, the appeal as to this 
issue is granted.  

The claim for service connection for a left wrist disorder is 
well-grounded, and to this extent, the appeal as to this 
issue is granted.  

A 10 percent rating for residuals of a gunshot wound to the 
left ear is granted, subject to the regulations governing 
payment of monetary awards.  



REMAND

With regard to the claims of service connection for a right 
wrist disorder and a left wrist disorder, as indicated above, 
it is necessary to obtain a medical opinion as to the nature 
and etiology of any current right wrist disorder and left 
wrist disorder.  

With regard to the claim for a compensable rating for 
residuals of a shell fragment wound to the right hand, 
consisting of one or more laceration scar(s) on the right 
hand, the Board finds that this claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Proscelle, 2 Vet. App. 
629.  The Court has held that, where entitlement to service 
connection has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The Board notes that the claims folder contains extensive 
medical evidence regarding multiple disabilities of the 
veteran's right upper extremity.  However, on the most recent 
VA examination of the veteran in March 1999, the veteran was 
wearing a right thumb splint and his right hand, thumb, and 
wrist were bandaged.  The examiner reported, in effect, that 
the splint and bandage impeded a complete examination of the 
veteran's right hand, thumb, and wrist.  Additionally, at the 
Board hearing in October 1999, the veteran did not provide 
any testimony or other evidence regarding the current 
severity of the service-connected residuals of a shell 
fragment wound to the right hand, consisting of one or more 
laceration scar(s).  Therefore, the evidence of record does 
not permit a determination of the current severity of the 
service-connected residuals of a shell fragment wound to the 
right hand, consisting of one or more laceration scar(s).  

Accordingly, the claims for service connection for a right 
wrist disorder, a left wrist disorder, and for a compensable 
rating for residuals of a shell fragment wound to the right 
hand, consisting of one or more laceration scar(s), is 
REMANDED for the following:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all VA 
and private health care providers who 
have treated him for disorders of the 
right and left wrist and the right hand 
since December 1998, including surgery on 
his right hand and thumb in January, May, 
and June 1999.  After obtaining any 
necessary releases, complete copies of 
all clinical records identified, which 
have not been previously associated with 
the claims folder, should be obtained.  

2.  After the above referenced records 
have been obtained, the veteran should be 
accorded a VA examination to determine 
the nature and etiology of any current 
right and left wrist disorders, and to 
determine the current severity of the 
service-connected residuals of a shell 
fragment wound to the right hand, 
consisting of one or more laceration 
scar(s).  The claims folder must be made 
available for review by the examiner in 
conjunction with the examination and the 
examiner must report that the claims 
folder has been reviewed.  With regard to 
the right and left wrist:

(a) X-ray studies of both wrists, in 
all views, should be performed.  

(b) The examiner should furnish an 
opinion as to whether the veteran 
has arthritis in either or both 
wrists.  

(c) If arthritis is present in the 
veteran's wrist(s), the examiner 
should opine as to whether it is 
traumatic arthritis.  

(d) If traumatic arthritis is 
present in the veteran's wrist(s), 
the examiner should furnish an 
opinion as to whether it is at least 
as likely as not that the traumatic 
arthritis is related to service or 
injuries in service.  

3.  With regard to the residuals of a 
shell fragment wound of the right hand, 
consisting of one or more laceration 
scar(s), 

(a) The examiner should indicate 
whether the laceration scar(s) 
associated with the shell fragment 
wound to the right hand is/are 
tender and painful, or poorly 
nourished with repeated ulceration.  

4.  The RO should then review the claims 
for service connection for a right wrist 
disorder, a left wrist disorder, and a 
compensable rating for residuals of a 
shell fragment wound to the right hand, 
consisting of one or more laceration 
scar(s), to determine whether the claims 
may be granted.  If any claim remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

The case should then be forwarded to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


